     Case 1:20-ap-01111-VK    Doc 4 Filed 11/11/20 Entered 11/11/20 11:31:10     Desc
                               Main Document    Page 1 of 3
1      Louis J. Esbin, Esq., CBLS (Cal Bar No. 119705)
       LAW OFFICES OF LOUIS J. ESBIN
2      27451 Tourney Road, Suite 120
       Valencia, California 91355
3      P: 661-254-5050 | F: 661-254-5252
       Email: Louis@Esbinlaw.com
4
       Attorneys for Debtors in Possession, John Michael Smith, Jr. and
5      Rebecca Phelps Smith

6

                           UNITED STATES BANKRUPTCY COURT
7
                CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION
8
       In re                                        Chapter 11 Case
9

       JOHN MICHAEL SMITH, JR. AND                  Case No. 1:20-bk-10678-VK
10
       REBECCA PHELPS SMITH,
11                                                  Adv. Proc Case No. 1:20-ap-01111-VK
       Reorganized Debtor
12
                                                    PROOF OF SERVICE OF:
13
       REBECCA PHELPS SMITH,                        COMPLAINT; SUMMONS AND STATUS
                                                    CONFERENCE INSTRUCTIONS
14
       Plaintiff,
15
                                                    Date: January 6, 2021
       v.                                           Time: 1:30 PM
16                                                  Place: Courtroom 301
       LOUIS F. STRIGARI, in his capacity as the    21041 Burbank Blvd., Woodland Hills, CA
17
       Administrator of the Estate of Joyce
       Applegate,
18

19
       Defendants.

20
               TO THE HONORABLE VICTORIA A. KAUFMAN, BANKRUPTCY JUDGE;
21
       DEFENDANT, LOUIS STRIGARI, IN HIS CAPACITY AS THE ADMINISTRATOR OF
22

23

24

25
     Case 1:20-ap-01111-VK
                         Doc 4 Filed 11/11/20 Entered 11/11/20 11:31:10 Desc
                         Main Document     Page 2 of 3
1      THE ESTATE OF JOYCE APPLEGATE, PARTIES IN INTEREST AND COUNSEL OF

2      RECORD:

3             NOTICE IS GIVEN that on November 2, 2020, the Complaint, the Summons and

       the Status Conference Instructions were served on LOUIS F. STRIGARI, in his capacity
4
       as the Administrator of the Estate of Joyce Applegate. Attached and incorporated by
5
       reference is the proof of service.
6

7
       Dated: November 11, 2020                LAW OFFICES OF LOUIS J. ESBIN
8
                                               /s/ Louis J. Esbin
9                                              LOUIS J. ESBIN, ESQ.
                                               Attorneys for Debtor and Plaintiff,
                                               Rebecca Phelps Smith
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
         Case 1:20-ap-01111-VK                   Doc 4        Filed 11/11/20           Entered 11/11/20 11:31:10                   Desc
                                          Main
 In re John Michael Sm ith, Jr. and Rebecca     Document
                                            Phelps Sm ith,   Page113
                                                           Chapter                       of 3
                                                            Debtor(s)       Bankr. Case No. 1:20-bk-10678-VK


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                                  Law Offices of Louis J. Esbin
                                     27451 Tourney Road, Suite 120, Valencia, California 91355

A true and correct copy of the foregoing docum ent described
A. Summons;
B. Status Conference Instructions;
C. COMPLAINT FOR: 1. DECLARATORY RELIEF; 2. INJUNCTIVE RELIEF FOR VIOLATION OF
AUTOMATIC STAY; 3. TURNOVER OF PROPERTY OF THE BANKRUPTCY ESTATE; 4. ATTORNEY FEES
AND COSTS

will be served or was served (a) on the judge in cham bers in the form and m anner required by LBR 5005-2(d); and (b) in
the m anner indicated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF") - Pursuant to controlling General
Order(s) and Local Bankruptcy Rule(s) ("LBR"), the foregoing docum ent will be served by the court via NEF and hyperlink
to the docum ent. On Novem ber 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
and determ ined that the following person(s) are on the Electronic Mail Notice List to receive NEF transm ission at the em ail
address(es) indicated below:
 Louis J. Esbin (louis@ esbinlaw.com )                                        US Trustee (ustpregion16.wh.ecf@ usdoj.gov)

 Am brish B Patel (apatelEI@ am ericaninfosource.com )                        q    Service inform ation continued on attached page
 Katherine Bunker (jolene.tanner@ usdoj.gov)
 Jolene Tanner (kate.bunker@ usdoj.gov)

2. SERVED BY U.S. M AIL OR OVERNIGHT M AIL (indicate m ethod for each person or entity served):
On Novem ber 2, 2020, I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail,
first class, postage prepaid, and/or with an overnight m ail service addressed as follows. Listing the judge here constitutes
a declaration that m ailing to the judge will be com pleted no later than 24 hours after the docum ent is filed.
 Honorable Victoria S. Kaufm an, Bankruptcy Judge                             John Michael Sm ith, Jr. And Rebecca Phelps Sm ith
 21041 Burbank Blvd., Suite 354, W oodland Hills, CA 91367                    22190 Tum bleweed Drive, Canyon Lake, CA 92587

 Eric W . Goering, Goering & Goering LLC                                      Louis F. Strigari, Estate Adm inistrator
 220 W est Third Street, Cincinnati, Ohio 45202                               700 W alnut St. Suite 310, Cincinnati, Ohio 45202

3. SERVED BY PERSONAL DELIVERY, FACSIM ILE TRANSM ISSION OR EM AIL (indicate m ethod for each person or
entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on Novem ber 2, 2020, I served the following person(s)
and/or entity(ies) by personal delivery, or (for those who consented in writing to such service m ethod), by facsim ile
transm ission and/or em ail as follows. Listing the judge here constitutes a declaration that personal delivery on the judge
will be com pleted no later than 24 hours after the docum ent is filed.

                                                                            q   Service inform ation continued on attached page

I declare under penalty of perjury under the laws of the United States of Am erica that the foregoing is true and correct.


 Novem ber 2, 2020                     Linda Dekker                                                  /s/ Linda Dekker

 Date                                  Type Nam e                                                    Signature

        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
 January 2009
                                                                                                                                  F 9013-3.1
